UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-4808



UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.


NATHAN TAYLOR,

                 Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Senior District Judge. (5:07-cr-00008-FPS)


Submitted:   August 25, 2008              Decided:   September 4, 2008


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen D. Herndon, Wheeling, West Virginia, for Appellant. Sharon
L. Potter, United States Attorney, Randolph J. Bernard, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nathan Taylor pled guilty to possession of a firearm by

a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2000).

Taylor appeals his 180-month sentence, arguing that the district

court erred in sentencing him as an armed career criminal under the

Armed Career Criminal Act, 18 U.S.C. § 924(e)(1) (2000) (“ACCA”).

Finding no reversible error, we affirm.

            A person who violates § 922(g)(1), possession of a

firearm by a convicted felon, and has three prior convictions for

violent felonies or serious drug offenses committed on different

occasions     is    an    armed   career       criminal    subject    to    enhanced

penalties.    See 18 U.S.C. § 924(e)(1).            Under § 924(e), a “violent

felony” is defined as a crime punishable by imprisonment for a term

exceeding one year that is one of several specified offenses, or a

crime that “otherwise involves conduct that presents a serious

potential    risk    of    physical    injury      to     another.”        18   U.S.C.

§ 924(e)(2)(B)(ii) (2000).            In considering whether the district

court properly designated Taylor an armed career criminal, this

court reviews the district court’s legal determinations de novo and

its factual findings for clear error.              United States v. Wardrick,

350 F.3d 446, 451 (4th Cir. 2003).

            Taylor first contests the district court’s consideration

of his Ohio state escape conviction as a predicate conviction under

the ACCA.    Even assuming, arguendo, that Taylor’s position is well


                                           2
taken, we find that Taylor still has the requisite number of

qualifying predicate convictions to qualify him as an armed career

criminal.

             Specifically,          we   reject   Taylor’s     argument       that   the

district     court    improperly         considered    his     two    armed    robbery

convictions as separate offenses under the ACCA.                       We have held

that, for purposes of § 924(e), “offenses occur on occasions

different from one another when each offense ‘arose out of a

separate and distinct criminal episode.’” United States v. Leeson,

453   F.3d   631,     640    (4th    Cir.    2006)   (citing    United    States     v.

Letterlough, 63 F.3d 332, 335 (4th Cir. 1995)). The district court

should consider the following factors in determining whether two

prior offenses arose out of a single criminal episode:

       (1) whether the offenses arose in different geographic
       locations; (2) whether the nature of each offense was
       substantively different; (3) whether each offense
       involved different victims; (4) whether each offense
       involved different criminal objectives; and (5) after the
       defendant committed the first-in-time offense, did the
       defendant have the opportunity to make a conscious and
       knowing decision to engage in the next-in-time offense.

Id. (citing Letterlough, 63 F.3d at 335-37). Moreover, “if any one

of    the   factors    has    a     strong   presence,   it     can    dispositively

segregate an extended criminal enterprise into a series of separate

and distinct episodes.”             Leeson, 453 F.3d at 640-41.

             We conclude that Taylor’s armed robbery convictions were

properly considered as two separate qualifying convictions under

the ACCA.    For this reason, and because, at the very least, his two

                                             3
robbery convictions constitute one predicate conviction, we find

that   Taylor   had   the   necessary   three   qualifying     predicate

convictions to support the application of the ACCA.              He was

therefore properly sentenced as an armed career criminal.

          Accordingly, we affirm Taylor’s sentence.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                  4